April 21, 2010 Via Facsimile and Air Courier Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Attention: Mr. H. Roger Schwall Mr. Doug Brown Division of Corporation Finance Re: Occidental Petroleum Corporation Form 10-K for the year ended December 31, 2009 Filed February 25, 2010 Schedule 14A filed March 23, 2010 File No. 001-9210 Dear Messrs. Schwall and Brown: In your letter dated April 13, 2010, you indicated that we should respond to your questions regarding the filings referenced above within ten business days, by April 27, 2010, or tell you when we would provide a response.We have been working diligently to prepare our reply, but we would like to extend the time for our response to May 11, 2010. If you have any questions or concerns, please call me at (310) 443-6311. Very truly yours, /s/ STEPHEN I. CHAZEN Stephen I. Chazen President and Chief Financial Officer cc:Roy Pineci
